              Case 2:19-cr-00126-RSL Document 93 Filed 07/26/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR19-126RSL

10                          Plaintiff,                          ORDER GRANTING
11                     v.                                       PERMISSION TO TRAVEL

12    TODD PETERMAN-DISHION,
13                          Defendant.
14
15         This matter comes before the Court on defendant’s request for permission to travel to the
16 District of Minnesota from July 28, 2021, to August 31, 2021. Dkt. # 92.
17         An Appearance Bond was entered as to defendant on July 1, 2019 and amended on July
18 15, 2019. Dkts. # 11, # 22. The Appearance Bond was modified on October 4, 2019, to permit
19 defendant to travel outside the district for work. Dkt. # 38. The Appearance Bond provides that
20 “[t]ravel is restricted to Western District of Washington, or as directed by Pretrial Services.”
21 Dkt. # 22. On December 12, 2019, defendant pled guilty to conspiracy to distribute controlled
22 substances, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. Dkt. # 47. On
23 February 12, 2021, the Court sentenced defendant to four years of imprisonment and four years
24 of supervised release. Dkt. # 82. The Court gave defendant until August 31, 2021 to report for
25 his sentence. Dkt. # 81. On May 7, 2021, Magistrate Judge Brian A. Tsuchida permitted
26 defendant to remain on bond after the government moved for detention. Dkt. # 86.
27         Defendant now requests permission to travel to Minnesota so that he can assist his family
28 in moving to a new house and in making minor alterations to the home. Another reason

     ORDER GRANTING PERMISSION TO TRAVEL - 1
             Case 2:19-cr-00126-RSL Document 93 Filed 07/26/21 Page 2 of 2




 1 defendant would like to travel to Minnesota is to attend a family funeral on August 2, 2021.
 2 Based on the grounds set forth in defendant’s motion and for the reasons set forth herein, IT IS
 3 ORDERED that defendant’s motion for permission to travel (Dkt. # 92) is GRANTED, and
 4 defendant must comply with the following additional conditions of supervision:
 5         (1) Defendant must provide the United States Probation Office (“Probation”) for the
 6            Western District of Washington a full itinerary, including the address of the new
 7            residence and contact information.
 8         (2) Defendant will continue to be supervised by Probation in this District and must
 9            participate in virtual check-ins and a virtual home inspection.
10         (3) In the event that Probation requests a home visit, office check-in, or drug test be
11            performed by Probation for the District of Minnesota, defendant must comply
12            accordingly.
13 These conditions are reasonably necessary to assure the appearance of defendant as required and
14 to assure the safety of any other person and the community.
15         IT IS SO ORDERED.
16
17         DATED this 26th day of July, 2021.
18
19
20                                                    A
                                                      Robert S. Lasnik
21                                                    United States District Judge
22
23
24
25
26
27
28

     ORDER GRANTING PERMISSION TO TRAVEL - 2
